DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.

Claim Objections
Applicant’s arguments and amendment, see page 6, filed 1/10/22, with respect to an objection to claim1 have been fully considered and are persuasive.  The objection of 11/10/21 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 2,762,570) (hereinafter “Zimmerman”) in view of Moad (US 4,398,081) (hereinafter “Moad”) and further in view of Holmes (US 3,236,220) (hereinafter “Holmes”). Zimmerman is in the applicant’s field of endeavor, a cargo transport heating system for a truck. Moad is reasonably pertinent to a problem faced by the inventor by teaching coolant circuit arrangement details for a pump and heat exchanger that can be used with a cargo transport heating system. Holmes is reasonably pertinent to a problem faced by the inventor by teaching engine coolant heater arrangements that can be used with a cargo transport heating system. These three references, when considered together, teach all of the elements recited in claims 1, 5 – 7, and 9 of this application.
Regarding claim 1, Zimmerman discloses a cargo transport heating system for a truck (Figs. 1 and 2) including a cargo containment (10) and a combustion engine (13) having a second coolant inlet (17) and a coolant outlet (18, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations), the cargo transport heating 

    PNG
    media_image1.png
    328
    817
    media_image1.png
    Greyscale

Zimmerman does not explicitly disclose the heat exchanger in direct fluid communication with the second coolant inlet; the coolant pump disposed between the coolant outlet and the heat exchanger, in direct fluid communication with the coolant outlet, and in fluid communication with the heat exchanger; a combustion engine coolant having a low toxicity, wherein the coolant pump pumps the combustion engine coolant through the first coolant inlet, the coolant outlet and the heat exchanger; and an engine coolant heater for heating of the coolant flowing into the combustion engine, wherein the engine coolant heater is disposed between and in fluid communication with the coolant pump and in direct fluid communication with a first coolant inlet of the combustion engine.
Moad teaches the heat exchanger (12) in direct fluid communication with the second coolant inlet (unnumbered but identified in annotated Fig. 1 below, the capitalized annotations denoting claim limitations); the coolant pump (15) disposed between the coolant outlet and the heat exchanger (12, annotated Fig. 1), in direct fluid 

    PNG
    media_image2.png
    771
    933
    media_image2.png
    Greyscale

 Holmes teaches an engine coolant heater (3) for heating of the coolant flowing into the combustion engine (1, functional limitation that Holmes can perform, as described at col. 6 lines 4 – 10), wherein the engine coolant heater (3) is disposed between and in fluid communication with the coolant pump (11) and in direct fluid communication with a first coolant inlet (4) of the combustion engine (1, see annotated Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the engine coolant heater as taught by Holmes in order to make it easier to start the engine in cold weather.

    PNG
    media_image3.png
    522
    807
    media_image3.png
    Greyscale

Regarding claim 5, Zimmerman as modified by Moad and Holmes as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the engine coolant heater is an electric engine coolant heater. Zimmerman as modified by Holmes does not explicitly disclose this additional limitation.
Moad teaches the engine coolant heater is an electric engine coolant heater (15, shown as a 1500 W heater with electrical circuitry in Fig. 2 and described at col. 4 lines 36 – 39). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman modified by Holmes by specifying the heater is an electrical heater as taught by Moad in order to provide a coolant heater that can operate more safely than Holmes that uses a gas heater with flames near a liquid fuel engine. 
Regarding claim 6, Zimmerman further discloses a flow control valve (20, annotated Fig. 2 above, and shown in greater detail in Figs. 4 and 5) disposed between and in fluid communication with the coolant pump (14) and the heat exchanger (24, Figs. 1, and annotated Fig. 2, above).
Regarding claim 7, Zimmerman further discloses a flow control valve (20, annotated Fig. 2 above, and shown in greater detail in Figs. 4 and 5) disposed between and in direct fluid communication with the coolant pump (14) and the heat exchanger (24, Figs. 1, and annotated Fig. 2, above).
Regarding claim 9, Zimmerman as modified by Moad and Holmes as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses an electric fan for propelling air across the heat exchanger. Zimmerman as modified by Holmes does not explicitly contain this additional limitation.
Moad teaches an electric fan (13, shown as electric by its circuitry shown in Fig. 2) for propelling air across the heat exchanger (12, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the electric fan as taught by Moad in order to increase the heat transfer efficiency of the heat exchanger in the cargo compartment.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Moad and Holmes as applied to claim 1 above, and further in view of Abihana (US 9,188,053 B2) (hereinafter “Abihana”). Abihana is also in the applicant’s field of endeavor, vehicle heating systems for vehicles having combustion .
Regarding claim 2, Zimmerman as modified by Moad and Holmes as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the combustion engine coolant is propylene glycol. Zimmerman as modified by Moad and Holmes does not explicitly disclose this additional limitation.
Abihana teaches the combustion engine coolant is propylene glycol (col. 3 lines 13 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by replacing the coolant water with propylene glycol as taught by Abihana in order to specify a coolant that has superior performance than water, in particular a higher boiling point and lower freezing point.
Regarding claim 8, Zimmerman as modified by Moad and Holmes as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the coolant pump is a variable speed electric coolant pump. Zimmerman as modified by Moad and Holmes does not explicitly contain this additional limitation.
Abihana teaches the coolant pump (electric water pump 32) is a variable speed electric coolant pump (used with variable speed controller 20, Fig. 1, col. 4 lines 10 – 49, and particularly lines 48 – 49). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by specifying that the pump is a variable speed electric .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad and Holmes as applied to claim 5 above, and further in view of Hammons (US 5,791,407) (hereinafter “Hammons”). Hammons is also in the Applicant’s field of endeavor, a heating system for a vehicle having a combustion engine. These four references, when considered together, teach all of the elements recited in claim 10 of this application. Zimmerman as modified by Moad and Holmes as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 10 of this application further discloses a battery for providing electric energy to the engine coolant heater. Zimmerman as modified by Moad and Holmes does not explicitly contain this additional limitation.
Hammons teaches a battery (16) for providing electric energy to the engine coolant heater (engine heater 80 in Fig. 1 that includes burpulator 100 having a direct current heater element 107 in Fig. 3, col. 6 lines 12 – 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the battery powered coolant heater as taught by Hammons in order to provide the option to heat the coolant when the vehicle is not connected to a source of alternating current electricity, i.e. shore power).
Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad, Holmes, and Hammons as applied to claim 10 Foreman (US 7,719,126 B2) (hereinafter “Foreman”). Foreman is also in the Applicant’s field of endeavor, a heating system for a vehicle having a combustion engine. These five references, when considered together, teach all of the elements recited in claims 11 – 13 of this application.
Regarding claim 11, Zimmerman as modified by Moad, Holmes, and Hammons as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses the battery is constructed and arranged to be electrically charged by an alternator of the combustion engine. Zimmerman as modified by Moad, Holmes, and Hammons does not explicitly contain this additional limitation.
Foreman teaches the battery (4) is constructed and arranged to be electrically charged by an alternator (3) of the combustion engine (2, Fig. 2, col. 3 line 64 – col. 4 line 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the alternator charging as taught by Foreman in order to specify the apparatus capable of recharging the battery when the vehicle is not on shore power.
Regarding claim 12, Zimmerman as modified by Moad, Holmes, Hammons, and Foreman as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses a shore power inverter configured to provide electric energy to the engine coolant heater when the combustion engine is not running. Zimmerman as modified by Moad, Holmes, and Foreman does not explicitly contain this additional limitation.
Hammons teaches a shore power inverter (charger including transformer 32 and regulator 38 in Fig. 1) configured to provide electric energy to the engine coolant heater (80, 100, 106, col. 6 lines 12 – 15) when the combustion engine is not running (functional limitation that Hammons can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the shore power as taught by Hammons in order to be able to heat the coolant in a way that does not deplete fuel used for the engine.
Regarding claim 13, Zimmerman as modified by Moad, Holmes, Hammons, and Foreman as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 13 of this application further discloses a controller; a cargo temperature sensor disposed in the cargo containment for measuring cargo air temperature, wherein the temperature sensor is configured to output a cargo temperature signal to the controller; and an engine temperature sensor configured to measure engine temperature and output an engine temperature signal to the controller, wherein the controller is configured to receive the air and engine temperature signals and based, at least in-part, on the air and engine temperature signals, output at least one command signal to at least one of the flow control valve, the coolant pump, and the coolant heater. Zimmerman as modified by Moad, Holmes, and Foreman does not explicitly contain this additional limitation.
Hammons teaches a controller (10); a cargo temperature sensor disposed in the cargo containment for measuring cargo air temperature (inside temperature sensor 52), wherein the temperature sensor is configured to output a cargo temperature signal to .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad, Holmes, Hammons, and Foreman as applied to claim 13 above, and further in view of Abihana. These six references, when considered together, teach all of the elements recited in claim 14 of this application. Zimmerman as modified by Moad, Holmes, Hammons, and Foreman as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 14 of this application further discloses the coolant is propylene glycol. Zimmerman as modified by Moad, Holmes, Hammons, and Foreman does not explicitly contain this additional limitation.
Abihana teaches the coolant is propylene glycol (col. 3 lines 13 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date .
Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Holmes, further in view of Moad, and further in view of Abihana. These four references, when considered together, teach all of the elements recited in claims 15, 16, 18, and 19 of this application.
Regarding claim 15, Zimmerman discloses a cargo transport truck (Figs. 1 and 2) comprising: a cargo compartment for containment of a cargo (10, see annotated Fig. 2, above); a combustion engine for propulsion (13), the combustion engine including a second coolant inlet (17) and a coolant outlet (18) for the flow of a coolant through the combustion engine (see annotated Fig. 2, above); a heat exchanger (24) disposed in the cargo compartment and in fluid communication with the second coolant inlet (17) and coolant outlet (18, annotated Fig. 2, above); and a coolant pump for flowing the coolant (14). Zimmerman does not explicitly disclose the heat exchanger is in direct fluid communication with the second coolant inlet; the coolant pump is a variable speed, electric, coolant pump; and an electric coolant heater for heating of the coolant flowing into the combustion engine through a first coolant inlet, wherein the electric coolant heater is disposed between and in direct fluid communication with the coolant pump and in direct fluid communication with the first coolant inlet of the combustion engine.
Holmes teaches a coolant heater (3) for heating of the coolant flowing into the combustion engine (1) through a first coolant inlet (4, see annotated Fig. 1, above), 
Moad teaches the heat exchanger (12) is in direct fluid communication with the second coolant inlet (see annotated Fig. 1, above); and the coolant heater is an electric coolant heater (15, shown as a 1500 watt heater in an electrical circuit in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the heat exchanger arrangement and specifying the coolant heater is electric as taught by Moad in order to make the assembly safer by providing a more direct fluid route with the heat exchanger and using electricity for heat instead of an open flame for a heat source as disclosed by Zimmerman. Moad does not explicitly teach the coolant pump is a variable speed, electric, coolant pump.
Abihana teaches the coolant pump is a variable speed, electric, coolant pump (32 used with variable speed controller 20, Fig. 1, col. 4 lines 10 – 49, and particularly 
Regarding claim 18, Zimmerman further discloses a thermostatic valve (thermostat 62 controlling valve 20, Figs. 4 and 5, col. 4 line 18) disposed between and in fluid communication with the coolant pump (14) and the heat exchanger (24, Figs. 1 and 2).
Regarding claim 19, Zimmerman as modified by Holmes, Moad, and Abihana as described above teaches all the elements of claim 18 upon which this claim depends. However, claim 19 of this application further discloses an electric fan disposed in the cargo containment for driving air across the heat exchanger. Zimmerman as modified by Holmes and Abihana does not explicitly contain this additional limitation.
Moad teaches an electric fan (13, the circuitry shown in Fig. 2 shows it is an electric fan) disposed in the cargo containment for driving air across the heat exchanger (12, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the electric fan as taught by Moad in order to increase the heat transfer efficiency of the heat exchanger of Zimmerman.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Holmes, Moad, and Abihana as applied to claim 19 above, and further in view of Hammons. These five references, when considered together, .
Hammons teaches battery (16) for providing electric energy to the engine coolant heater (engine heater 80 in Fig. 1 that includes burpulator 100 having a direct current heater element 107 in Fig. 3, col. 6 lines 12 – 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the battery powered coolant heater as taught by Hammons in order to provide the option to heat the coolant when the vehicle is not connected to a source of alternating current electricity, i.e. shore power).

Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. Applicant argues on page 7 of the Remarks that claim 1 as amended is not obvious for three reasons, which are addressed below.
First, Applicant argues claims 3 and 4 are added to claim 1. In response, the Office points out that claims 3 and 4 were not added to claim 1 verbatim
Second, Applicant argues Zimmerman and Moad do not disclose two coolant inlets. In response, the Office has shown that the Holmes reference discloses two coolant inlets which are labeled in annotated Fig. 1, on page 7 above. 
Third, Applicant argues Zimmerman, Moad, and Badali do not disclose an engine coolant heater in direct fluid communication with a first coolant inlet. The Office notes that the term “direct” was not present in previous claim 4 that has now been added to claim 1. In response, the Office has shown that this limitation is met by the Holmes reference and is shown in the configuration of annotated Fig. 1, above. 
On page 8 of the Remarks, Applicant argues that the Badali reference does not teach the direct fluid communication as the claim has been amended to recite. The Office has now rejected the claim based on the limitation being disclosed by the Zimmerman reference, as more fully set forth in paragraph 14 above. 
On page 10 of the Remarks, related to independent claim 15 as amended, Applicant argues the cited references do not teach a) two coolant inlets, and b) the heater being in direct fluid communication with both the pump and the first coolant inlet. In response, like claim 1 as amended, these limitations are taught by Holmes and shown in annotated Fig. 1, above. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762